Exhibit 10.48

CORRECTION OF FORM OF 2010 GRANT AGREEMENT TO EXECUTIVE OFFICERS

PURSUANT TO THE CRYOLIFE, INC. 2007 EXECUTIVE INCENTIVE PLAN

On October 26, 2010, the Compensation Committee of CryoLife, Inc.’s Board of
Directors instructed management to correct the Adjusted Net Income bonus
calculation formula contained in the fiscal 2010 bonus grant agreements under
CryoLife’s 2007 Executive Incentive Plan. The form of the grant agreement is
filed as Exhibit 10.1 to CryoLife’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2010. All of CryoLife’s executed officers are parties to
a fiscal 2010 bonus agreement.

As originally drafted and reported, the formula for the Adjusted Net Income
portion of the bonus was as follows:

Adjusted Net Income is GAAP net income for fiscal 2010, exclusive of interest
expense, interest income, stock compensation expense (other than stock
compensation expense related to the bonus plan), R&D expense (excluding salaries
and related expenses), other income and expense, income taxes, and charges
related to acquisitions.

It was the Committee’s intent when approving the fiscal 2010 Adjusted Net Income
bonus formula that both the bonus formula, and the threshold, target and other
budgeted Adjusted Net Income values against which CryoLife’s Adjusted Net Income
performance would be measured, should provide for consistent treatment of
relevant revenues and expenses. Specifically, the Committee expected that
budgeted grant revenues, which relate primarily to funds advanced by the
Department of Defense for R&D expense, would be included in both the formula and
target values because the funds had already been received from the Department of
Defense. In October 2010, it came to the attention of the Committee that
although budgeted grant revenues had been included in the target numbers, they
had not been included in the formula to the extent that the related Research and
Development costs had not also been recognized. Because Research and Development
costs are excluded from the formula, due to the control which management has
over their incurrence, the Committee believes that this produced an unintended
imbalance between the formula and the target values.

As a result, the Committee instructed management to correct the formula to read
as follows, in order to include unrealized budgeted grant revenues:

Adjusted Net Income is GAAP net income for fiscal 2010, plus unrealized budgeted
grant revenues, exclusive of interest expense, interest income, stock
compensation expense (other than stock compensation expense related to the bonus
plan), R&D expense (excluding salaries and related expenses), other income and
expense, income taxes, and charges related to acquisitions.